Evans, J.
1. This case was argued by brief. Assignments of error set forth in an amendment to a motion for a new trial, but not insisted on in the brief filed by counsel for the plaintiff in error, will be treated as having been abandoned. Moss v. Bohanon, 111 Ga. 871.
2. There was ample evidence to warrant the verdict; and no error of law appearing, and the finding of the jury having received the approval of the trial judge, the judgment overruling the motion for a new trial is

Affirmed.


All the Justices concur.